DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: The parentheses in claim 2 around lines 5-16, “(where in chemical formula…with hydroxyl groups).” render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parentheses further limits the claim.  Appropriate correction is required.
Regarding claim 3: It is unclear how a cycloalkylene could have only 1 carbon atom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onda (US 2017/0129837).
Regarding claim 1: Onda teaches an active ester resin (title) that is the reaction product of a vinylbenzylated phenol compound/a first aromatic compound having two or more phenolic hydroxyl groups: 
    PNG
    media_image1.png
    257
    244
    media_image1.png
    Greyscale
 , a monofunctional phenol compound having an aromatic ring (para. 56), and one or more selected from the group consisting of an aromatic nucleus-containing dicarboxylic acid and a halide thereof 
Regarding claim 5: Onda teaches an epoxy resin (para. 59).
Regarding claims 6 and 7: Onda teaches a cured product/hardened material (para. 19).
Regarding claim 8: Onda teaches a printed wiring board/printed circuit board using the composition (para. 74).
Regarding claim 9: Onda teaches a semiconductor sealing material (para. 74).
Regarding claim 10: Onda teaches spreading the composition on a support film to create a film-like form (para. 74), which is a build-up film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onda (US 2017/0129837).
Regarding claims 2 and 3: Onda teaches 
    PNG
    media_image1.png
    257
    244
    media_image1.png
    Greyscale
where Ar0 can be 
    PNG
    media_image2.png
    102
    259
    media_image2.png
    Greyscale
and Y (the instant X) can be a cycloalkylene group such as a cyclohexylidene group, which would have 6 carbon atoms, and that would make the instant n = 0 (para. 30-33). While the chemical formula (1) in the instant claims also include some embodiments not taught by Onda, this specific embodiment of the reference does read on the claimed formula.  At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the embodiment of Onda that reads on the claimed chemical formula (1) and would have been motivated to do so since Onda teaches it is an acceptable compound to choose to achieve the disclosed invention.
Regarding claim 4: Onda teaches the second aromatic compound can be naphthol (para. 56), which has a fused ring. While not all embodiments of Onda have a second aromatic compound with a fused ring, this specific embodiment does read on the claim.  At the time of the invention a person having ordinary skill in the art would .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 8, and 9 of copending Application No. 17/041,674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of each of the instant application and the copending application requires a composition comprising an active ester resin that is the reaction product of the first aromatic compound as described, the second aromatic compound as described and the third aromatic compound as described where at least one of the compound has an unsaturated bond-containing substituent thereon. While the copending application also requires a maleimide compound, this additional component is not excluded by the instant claims and is therefore permissible to exist in the instant composition. Claim 2 of the copending reads on claim 2 of the instant, claim 3 of the copending reads on claim 3 of the instant, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767